Citation Nr: 0945354	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-12 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss disability, and if so, whether the reopened 
claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the case was 
subsequently returned to the RO in Buffalo, New York.

The issue of entitlement to service connection for right ear 
hearing loss disability is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed March 1976 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for right ear hearing loss disability.

2.  The evidence associated with the claims file subsequent 
to the March 1976 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for right ear hearing loss disability. 

3.  Tinnitus originated during the Veteran's active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for right ear 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to reopen 
the Veteran's claim of entitlement to service connection for 
right ear hearing loss disability as well as establish the 
Veteran's entitlement to service connection for tinnitus.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009). 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

The Veteran originally filed a claim for entitlement to 
service connection for right ear hearing loss disability in 
January 1976.  The claim was denied in a March 1976 rating 
decision based on the RO's determination that there was no 
injury or disease in service and that there was no current 
disability.  

The evidence of record at the time of the RO's March 1976 
rating decision included the following: the Veteran's service 
treatment records (STRs); the Veteran's DD Form 214 showing 
that his military occupational specialty (MOS) was cannoneer; 
and VA Form 21-526 in which the Veteran related an account of 
walking in front of a 155 mm gun as it was discharged over 
his head while serving in the Republic of Vietnam.  

The evidence that has been received since the RO's March 1976 
rating decision includes the following: audiological 
evaluation reports from the Veteran's former employer from 
February 1976 to January 2000 that show that the Veteran 
began his employment in February 1976 with existing hearing 
loss in his right ear which was attributed to his military 
service; a September 2006 VA audiological evaluation report 
which shows that the Veteran had hearing loss for VA purposes 
in his right ear; a February 2008 VA audiological evaluation 
report in which the examiner opined that the Veteran's right 
ear hearing loss disability was not related to his active 
service; and, several statements from the Veteran and his 
representative which stated that the Veteran's hearing loss 
had been present since his active service and had gotten 
progressively worse over the years.

The Board finds that the audiological evaluation reports from 
the Veteran's former employer showing that he had a right ear 
hearing loss disability as early as February 1976, the 
September 2006 and February 2008 VA audiological evaluation 
reports which show that the Veteran had hearing loss for VA 
purposes, and the Veteran's statements that his hearing loss 
began in service and had gotten worse since service, are new 
and material.  In this regard the Board notes that they 
directly address the reason the claim was originally denied.  
They are not cumulative or redundant of the evidence 
previously of record.  Moreover, they are sufficient to raise 
a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for entitlement to 
service connection for right ear hearing loss disability is 
in order.

Service Connection for Tinnitus

A review of the Veteran's STRs shows that there are no 
complaints of tinnitus indicated on the Veteran's enlistment 
examination report from July 1966.  In May 1967 the Veteran 
was seen for ringing in the ears/tinnitus and headaches.  It 
was noted that the headaches were common following a 
concussion.  However, there was no mention in the STRs that 
the Veteran suffered a concussion while on active duty.  
Additionally, the May 1967 treatment record does not indicate 
that the Veteran's tinnitus was a result of a concussion.  
The Veteran's separation examination report from October 1968 
makes no mention of tinnitus.

On his VA Form 21-526 the Veteran reported that while he was 
serving as a cannoneer in Vietnam he walked in front of a 155 
mm gun as it fired.  He reported that he was unable to hear 
out of his right ear for several days and has had ringing in 
his ears since that time. 

The Veteran is competent to state when he first noticed 
ringing in his ears and to state that the symptoms have 
continued since service.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board has found the Veteran to be credible.

In September 2006 the Veteran was afforded a VA audiological 
evaluation.  At that time the Veteran reported tinnitus.  The 
examiner stated that the tinnitus had its onset approximately 
15 years prior to the examination.  It was the examiners 
opinion that the Veteran's tinnitus was not likely related to 
his active military service.  There is no indication that the 
examiner reviewed the Veteran's claims file before forming 
her opinion.  Additionally, the only rationale that the 
examiner provided was that the Veteran had occupational noise 
exposure subsequent to his military service.

In February 2008 the Veteran was afforded another VA 
audiological evaluation by the same examiner who performed 
the September 2006 evaluation.  At that examination, the 
examiner stated that the Veteran had experienced ringing in 
his ears since 1976.  At that time the examiner opined that 
the Veteran's tinnitus was at least as likely as not due to a 
concussion in service, but that it was not due to acoustic 
trauma.  As noted above, there is no medical documentation of 
the concussion other than the brief statement contained in 
the May 1967 service treatment note.  

Regardless of whether the Veteran's tinnitus is a result of 
in service acoustic trauma or an in service concussion, the 
tinnitus originated during the Veteran's active service.  In 
this regard, there is no indication that the Veteran had 
tinnitus upon entrance into active service, there is medical 
records documenting the fact that the Veteran complained of 
tinnitus while on active duty, and the Veteran has stated 
that he has experienced ringing in his ears since his 
separation from active service.

Therefore, the Board finds that the preponderance of the 
evidence is for the claim.  Accordingly, entitlement to 
service connection for tinnitus is warranted.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for right ear 
hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for right ear hearing loss disability is decided.

When the Veteran originally filed his claim in January 1976 
he reported that in August or September of 1968 he walked by 
a 150 mm gun when it was fired.  He reported that he could 
not hear for several days out of his right ear as a result of 
the acoustic trauma.

In the case of a Veteran who engaged in combat with the enemy 
in a period of war, lay evidence of in service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154 (b); 
Libertine v. Brown, 9 Vet. App. 52, 524 91996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

The phrase "engaged in combat with the enemy" requires that 
the Veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

In the present case the Veteran's MOS was cannoneer and he 
stated that he walked by the blast of a 155 mm gun while 
serving in Vietnam, which caused him to lose hearing in his 
right ear for several days.  This does not seem to be outside 
the realm of possibility, especially given the Veteran's MOS. 
Therefore, the Board concedes the Veteran's exposure to 
acoustic trauma while in active service.

A review of the Veteran's STRs does not show that the 
Veteran's hearing underwent a significant shift from the time 
he entered active service in November 1966 to the time of his 
separation in October 1968.  However, the Veteran has 
submitted audiological records from his former employer.  
These records show that the Veteran did in fact already have 
hearing loss prior to starting his employment in February 
1976.  All the records indicate that the hearing loss was a 
result of the Veteran's exposure to acoustic trauma in 
service.  While these statements are reliant upon a history 
provided by the Veteran, they cannot be discounted for solely 
that reason.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Additionally, the Board has found the Veteran's statements to 
be credible.      

In September 2006 the Veteran was afforded a VA audiological 
evaluation.  The Veteran was diagnosed with moderate to 
severe sensorineural hearing loss in his right ear.  The 
examiner stated that she had not reviewed the Veteran's 
claims file in the evaluation process and so, could not offer 
an opinion regarding the etiology of the Veteran's right ear 
hearing loss disability without resorting to speculation.

In February 2008 the Veteran was afforded a new VA 
audiological evaluation, which was performed by the same 
examiner who performed the September 2006 audiological 
evaluation.  At this examination the examiner reviewed the 
Veteran's claims file before providing a medical opinion 
regarding the etiology of the Veteran's right ear hearing 
loss disability.  The examination report listed the Veteran's 
history of noise exposure as follows; 1) military: artillery, 
Vietnam combat zone for eight months, 155 Howitzer, M-16's, 
grenade launchers, and incoming fire and explosions; and 2) 
occupational: film manufacturing/factory work, where the 
Veteran denied the use of ear protection; auto mechanic; and 
gas station employee.  The Veteran was diagnosed with 
moderate to profound sensorineural hearing loss in his right 
hear.  The examiner opined that the Veteran's right ear 
hearing impairment was not a result of his active service as 
there was no significant threshold shift between the 
Veteran's entrance and separation examinations and because 
the Veteran had a history of occupational noise exposure 
subsequent to his separation from active service.  

In her opinion the examiner does not account for the fact 
that the Veteran had hearing impairment prior to beginning 
his film manufacturing/factory work in February 1976.  There 
is no evidence that the Veteran had significant noise 
exposure during the time between his separation from active 
service in October 1968 to his commencement of factory-type 
employment in February 1976.  Additionally, the Board notes 
that the Veteran was not provided a VA audiological 
evaluation prior to the March 1976 rating decision.  The 
claims file indicates that the Veteran was rated based on his 
STRs.  Therefore, it is unknown whether his right ear hearing 
loss was of sufficient levels to satisfy VA thresholds for 
entitlement to service connection at the time he was 
originally denied service connection.    

The Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 vet. App. 614 (1992).  In this case, the Board 
declines to accept the VA examiners opinion regarding the 
etiology of the Veteran's right ear hearing loss disability 
as the VA examiner does not sufficiently support her 
conclusion. 

In this regard, the VA examiner fails to properly account for 
the Veteran's significant acoustic trauma while in service.  
The Board notes that the Veteran's hearing loss need not be 
the result solely of in service acoustic trauma, it need only 
be related to the in service acoustic trauma.  As stated 
above, the Veteran is competent to report when his symptoms 
began and how long they have lasted.  The VA examiner does 
not appear to take the Veteran's statements concerning 
continuity into consideration when forming her opinion.  

Additionally, the examiner relied heavily on the fact that 
the Veteran had occupational noise exposure subsequent to his 
separation from active service.  The Board notes that there 
is no evidence regarding the level of noise exposure 
experienced by the Veteran in the occupational environments 
he experienced subsequent to his separation from active 
service.  Regardless, the rationale does not account for the 
fact that the Veteran already had hearing impairment upon 
beginning work in the factory, which appears to be the 
occupational environment in which the Veteran might have had 
the greatest opportunity to be subjected to noise exposure.  

At this time, the Board finds that the Veteran should be 
afforded a new VA audiological evaluation.  This evaluation 
should be performed by an examiner other than the one who 
performed both the September 2006 and February 2008 VA 
audiological evaluations.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded a 
VA examination to determine the extent 
and etiology of any currently present 
hearing impairment.  The claims folder 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to the hearing impairment in 
each ear as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
noise exposure in service, to include 
the Veteran's experience as a cannoneer 
while serving in Vietnam.  For the 
purposes of the opinion, the examiner 
should presume that the Veteran is a 
reliable historian. The examiner's 
attention is directed to the 
audiometric results reported in 
February 1976.

An opinion should be provided regarding 
hearing loss in each ear even if the 
current examination does not establish 
the presence of hearing loss disability 
for VA compensation purpose. 

The rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


